Citation Nr: 1524527	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran has alleged an inability to retain employment due to his service-connected psychiatric disorder.  Although this issue has not been developed by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that in July 2013 the Veteran raised a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Although the Veteran is already service connected for a psychiatric disorder, his PTSD claim may constitute a separate claim.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (separately diagnosed psychiatric conditions can be service connected, but could not be separately rated unless they resulted in different manifestations).  As the Board does not have jurisdiction over this claim, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his anxiety disorder (NOS).  He alleges that his symptoms and their functional impact are of greater severity than represented by his 30 percent rating.  Specifically, he claims to experience panic attacks and that he has an inability to maintain effective relationships, and he states that these symptoms and their affects were not considered in his prior March 2010 VA examination.  See January 2014 VA Form 9.  The Veteran has additionally claimed that his service-connected mental disorder prevents him from maintaining gainful employment.  Id.  Due to these additional symptoms and affects, the Board finds the evidence of record insufficient to decide the claim for a higher initial rating.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  Thus, a remand for a new VA examination and medical opinion is necessary.

The Board notes that the Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has he been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As the issue of entitlement to TDIU is part and parcel of the increased rating claims and further development must be accomplished on the TDIU claim, this issue is also remanded for appropriate development.

In light of the remand, more recent VA treatment records should be obtained.

Accordingly, the issues are REMANDED for the following actions:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

2.  Obtain the Veteran's more recent VA treatment records dated since November 2013.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine the current severity of the Veteran's anxiety disorder NOS.  The examiner is to comment on the frequency, duration, and severity of the Veteran's psychiatric symptoms, and explain their impact on his social and occupational functioning.

The examiner is to provide a second opinion as to the impact of his service-connected anxiety disorder NOS on his ability to obtain and maintain gainful employment.  The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

